811 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George H. COOK, Jr., (86-5033) Michael D. Cook, (86-5034)Madeline Cook (86-5035), Defendants-Appellants.
Nos. 86-5033 to 86-5035.
United States Court of Appeals, Sixth Circuit.
Dec. 3, 1986.

1
Before KEITH and GUY, Circuit Judges and EDGAR, District Judge.*

ORDER

2
This cause having come on to be heard upon the record the briefs and oral argument of the parties, and upon due consideration thereof, the Court finds that there is substantial evidence to support the verdict of the jury and that no prejudicial error has intervened.


3
Accordingly, it is ORDERED that the judgment of the district court be and it hereby is affirmed.



*
 The Honorable R. Allan Edgar, U.S. District Judge of the Eastern District of Tennessee, sitting by designation